Exhibit 10.9

 

FORM OF MI SHARES AGREEMENT

MARRIOTT INTERNATIONAL, INC.

2002 COMPREHENSIVE STOCK AND CASH INCENTIVE PLAN

 

THIS AGREEMENT is made on <GRANT DATE> (the “Award Date”) by MARRIOTT
INTERNATIONAL, INC. (the “Company”) and <NAME> (“Employee”).

 

WITNESSETH:

 

WHEREAS, the Company maintains the 2002 Marriott International, Inc.
Comprehensive Stock and Cash Incentive Plan, as amended (the “Plan”); and

 

WHEREAS, the Company wishes to award to designated employees certain stock-based
Awards as provided in Section 10.2 of the Plan; and

 

WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of “MI Shares” under the Plan;

 

NOW, THEREFORE, it is agreed as follows:

 

1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <<DATE>>.

 

2. Interpretation. The provisions of the Plan are incorporated by reference and
form an integral part of this Agreement. Except as otherwise set forth herein,
capitalized terms used herein shall have the meanings given to them in the Plan.
In the event of any inconsistency between this Agreement and the Plan, the terms
of the Plan shall govern. A copy of the Plan is available from the Compensation
Department of the Company upon request. All decisions and interpretations made
by the Committee or its delegate with regard to any question arising hereunder
or under the Plan shall be binding and conclusive.

 

3. Award of MI Shares. Subject to Employee’s acceptance of this Agreement, and
subject to satisfaction of the tax provisions of the Company’s International
Assignment Policy (“IAP”), if applicable, this award (the “Award”) of <<# MI
SHARES GRANTED>>MI Shares is made as of the Award Date.

 

4. MI Share and Common Share Rights. The MI Shares awarded under this Agreement
shall be recorded in a Company book-keeping account and shall represent
Employee’s unsecured right to receive from the Company the transfer of title to
shares of Marriott International, Inc. Class A Common Stock (“Common Share”) in
accordance with the schedule of Vesting Dates set forth in paragraph 6 below,
provided that Employee has satisfied the Conditions of Transfer set forth in
paragraph 7 below and subject to the satisfaction of the provision on
withholding taxes set forth in paragraph 9 below. On each such Vesting Date, if
it occurs, the Company shall reverse the book-keeping entry for all such related
MI Shares and transfer a corresponding number of Common Shares (which may be
reduced by the number of shares withheld to satisfy withholding taxes as set
forth in paragraph 9 below, if share reduction is the method utilized for
satisfying the tax withholding obligation) to an individual brokerage account
(the “Account”) established and maintained in Employee’s name. Employee shall
have all the rights of a stockholder with respect to such Common Shares
transferred to the Account, including but not limited to the right to vote the
Common Shares, to sell, transfer, liquidate or otherwise dispose of the Common
Shares, and to receive all dividends or other distributions paid or made with
respect to the Common Shares from the time they are deposited in the Account.
Employee shall have no voting, transfer, liquidation, dividend or other rights
of a Common Share stockholder with respect to MI Shares prior to such time that
the corresponding Common Shares are transferred, if at all, to Employee’s
Account.

 

5. Adjustments in Shares. The term “Common Shares,” as used herein, shall also
include any new or additional or different shares of stock of the Company to
which Employee may become entitled with respect to such Common Shares by virtue
of a subdivision or combination of shares of common stock, a dividend payable in
common stock, a reclassification of common stock, or a merger or consolidation
or any other change in capital structure of shares of common stock. MI Shares
recorded for Employee pursuant to this Agreement will be adjusted to reflect
stock dividends, stock splits and reclassifications of common stock, but no
adjustments will be made to MI Shares to reflect cash dividends.

 

6. Vesting in MI Shares. If this Award has an Award Date of the 15th or
preceding day of any month, the Award shall vest pro rata with respect to an
additional 25 percent of the MI Shares granted hereunder on the 15th day of the
month in which occurs the first, second, third and fourth anniversaries of the
Award Date, respectively. If this Award has an Award Date on the 16th or
succeeding day of any month, the Award shall vest pro rata with respect to 25
percent of the MI Shares granted hereunder on the 15th day of the month
following the first, second, third or fourth anniversaries of the Award Date,
respectively. Notwithstanding the foregoing, in the event that any such 15th day
of the month is a Saturday, Sunday or other day on which stock of the Company is
not traded on the New York Stock Exchange or another national exchange, then the
Vesting Date shall be the next following day on which the stock of the Company
is traded on the New York Stock Exchange or another national exchange.

 

7. Conditions of Transfer. With respect to any MI Shares awarded to Employee, as
a condition of Employee receiving a transfer of corresponding Common Shares in
accordance with paragraph 4 above, Employee shall meet all of the following
conditions during the entire period from the Award Date hereof through the
Vesting Date relating to such MI Shares:

 

  (a) Employee must continue to be an active employee of the Company or one of
its subsidiaries (“Continuous Employment”);

 

  (b) Employee must refrain from Engaging in Competition (as defined in
Section 2.23 of the Plan) without first having obtained the written consent
thereto from the Company (“Non-competition”); and

 

1



--------------------------------------------------------------------------------

  (c) Employee must refrain from committing any criminal offense or malicious
tort relating to or against the Company or, as determined by the Committee in
its discretion, engaging in willful acts or omissions or acts or omissions of
gross negligence that are or potentially are injurious to the Company’s
operations, financial condition or business reputation. (“No Improper Conduct”).
The Company’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

 

If Employee should fail to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to vest in any MI Shares that have not already vested as
of the time such failure is determined, and Employee shall accordingly forfeit
the right to receive the transfer of title to any corresponding Common Shares.
The forfeiture of rights with respect to unvested MI Shares (and corresponding
Common Shares) shall not affect the rights of Employee with respect to any MI
Shares that already have vested nor with respect to any Common Shares the title
of which has already been transferred to Employee’s Account.

 

8. Effect of Termination of Employment. Notwithstanding the foregoing:

 

  (a) In the event Employee’s Continuous Employment is terminated prior to the
relevant Vesting Date on account of death, and if Employee had otherwise met the
requirements of Continuous Employment, Non-competition and No Improper Conduct
from the Award Date through the date of such death, then Employee’s unvested MI
Shares shall immediately vest in full upon death and Employee’s rights hereunder
with respect to any such MI Shares shall inure to the benefit of Employee’s
executors, administrators, personal representatives and assigns.

 

  (b) In the event Employee’s Continuous Employment is terminated prior to the
relevant Vesting Date on account of Employee’s Disability (as defined in
Section 2.17 of the Plan) or Retirement (as defined below), and if Employee had
otherwise met the requirements of Continuous Employment, Non-competition and No
Improper Conduct from the Award Date through the date of such Disability or
Retirement, and provided that Employee continues to meet the requirements of
Non-competition and No Improper Conduct, then Employee’s rights hereunder with
respect to any outstanding, unvested MI Shares shall continue in the same manner
as if Employee continued to meet the Continuous Employment requirement through
the Vesting Dates related to the Award, except not for that portion of MI Shares
granted less than one year prior to the Employee’s termination equal to such
number of shares multiplied by the ratio of (a) the number of days after the
termination date and before the first anniversary of the Grant Date, over
(b) the number of days on and after the Grant Date and before the first
anniversary of the Grant Date. For purposes of this Agreement, “Retirement”
shall mean termination of employment by retiring with special approval of the
Committee following age 55 with ten (10) years of service.

 

Except as set forth in this paragraph 8 above, no other transfer of rights with
respect to MI Shares shall be permitted pursuant to this Agreement.

 

9. Taxes. The transfer of Common Shares upon each Vesting Date, pursuant to
paragraphs 4 and 7 above, shall be subject to the further condition that the
Company shall provide for the withholding of any taxes required by federal,
state, or local law in respect of that Vesting Date by reducing the number of MI
Shares to be transferred to Employee’s Account or by such other manner as the
Committee shall determine in its discretion.

 

10. Consent. By executing this Agreement, Employee consents to the collection
and maintenance of Employee’s personal information (such as Employee’s name,
home address, home telephone number and email address, social security number,
assets and income information, birth date, hire date, termination date, other
employment information, citizenship, marital status) by the Company and the
Company’s service providers for the purposes of (i) administering the Plan
(including ensuring that the conditions of transfer are satisfied from the Award
Date through the Vesting Date), (ii) providing Employee with services in
connection with Employee’s participation in the Plan, (iii) meeting legal and
regulatory requirements and (iv) for any other purpose to which Employee may
consent. Employee’s personal information is collected from the following
sources:

 

  (a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  (b) from Employee’s transactions with the Company, the Company’s affiliates
and service providers;

 

  (c) from Employee’s employment records with the Company; and

 

  (d) from meetings, telephone conversations and other communications with
Employee.

 

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:

 

  (a) financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 

  (b) other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 

  (c) regulatory authorities; and

 

  (d) transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

 

Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee may access Employee’s personal information to verify its accuracy and
update Employee’s information by contacting Employee’s local Human Resources
representative. Employee

 

2



--------------------------------------------------------------------------------

may obtain account transaction information online or by contacting the Plan
record keeper as described in the Plan enrollment materials. By accepting the
terms of this Agreement, Employee further agrees to the same terms with respect
to other Awards Employee received in any prior year under the Plan.

 

11. No Effect on Employment. This agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed.

 

12. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.

 

13. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Award shall adversely affect the Award in any
material way without written consent of the Employee.

 

14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in paragraph 8 above and in the Plan, to the personal
representatives, legatees and heirs of the Employee.

 

IN WITNESS WHEREOF, MARRIOTT INTERNATIONAL, INC. has caused this Agreement to be
signed by its Executive Vice President, Human Resources, effective the day and
year first hereinabove written.

 

MARRIOTT INTERNATIONAL, INC.   EMPLOYEE    

 

--------------------------------------------------------------------------------

    <NAME>

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Executive Vice President, Human Resources   <SSN>    

 

--------------------------------------------------------------------------------

    Signed Electronically

 

3